DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the case. Claims 1, 9, and 17 are independent claims.
This Office Action is Non-Final.

Claim Objections
Claims 4-5, 12-13, and 20 are objected to because of the following informalities:
Claim 4, line 3, limitation “automatically handling of infrastructure incident” is grammatically incorrect. Appropriate correction is required.
Claim 5, depends on claim 4 and inherits the deficiencies of claim 4. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 12, line 3, limitation “automatically handle of infrastructure incident” is grammatically incorrect. Appropriate correction is required.
Claim 13, depends on claim 12 and inherits the deficiencies of claim 12. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 20, line 4, limitation “automatically handling of infrastructure incident” is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 9, and 17 recite the term “micro services” but a description of this term and it’s definition are not described anywhere in the original application as filed.  No part of the specification or drawings describe the term or provide a definition for term “micro services” as given in claims 1, 9, and 17 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The term “micro service” does not have an ordinary and customary meaning to those of ordinary skill in the reliability art and dictionary definitions, including Wikipedia, suggest multiple definitions for microservices (see https://en.wikipedia.org/wiki/Microservices, “Introduction”, accessed on 11/4/2022).  It is not clear to the Examiner after reading the specification which definition of “micro services”  should be used to interpret this claim term? Appropriate explanation is required.
Claims 2-8 depend on claim 1 and inherit the deficiencies of claim 1.  Claims 10-16 depend on claim 9 and inherit the deficiencies of claim 9.   Claims 18-20 depend on claim 17 and inherit the deficiencies of claim 17.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 13 “the type of job failure or service degradation” lacks antecedent basis.  Appropriate correction is required.
Claim 1, line 19 “the failed …process” and “the failed …host” lacks antecedent basis.  Appropriate correction is required.
Claim 1, lines 20-21 “the failed …process” and “the failed …host” lacks antecedent basis.  Appropriate correction is required.
Claims 2-8 depend on claim 1 and inherits the deficiencies of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 2, lines 1-2 “the failed …process” and “the failed …host” lacks antecedent basis.  Appropriate correction is required.
Claim 3, line 5 “the data flow jobs” lacks antecedent basis.  Appropriate correction is required.

Claim 9, line 15 “the type of job failure or service degradation” lacks antecedent basis.  Appropriate correction is required.
Claim 9, lines 21-22 “the failed …process” and “the failed …host” lacks antecedent basis.  Appropriate correction is required.
Claim 9, lines 23-24 “the failed …process” and “the failed …host” lacks antecedent basis.  Appropriate correction is required.
Claims 10-16 depend on claim 9 and inherits the deficiencies of claim 9.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 10, lines 1-2 “the failed …process” and “the failed …host” lacks antecedent basis.  Appropriate correction is required.
Claim 11, line 5 “the data flow jobs” lacks antecedent basis.  Appropriate correction is required.

Claim 17, line 14 “the type of job failure or service degradation” lacks antecedent basis.  Appropriate correction is required.
Claim 17, line 20 “the failed …process” and “the failed …host” lacks antecedent basis.  Appropriate correction is required.
Claim 17, lines 21-22 “the failed …process” and “the failed …host” lacks antecedent basis.  Appropriate correction is required.
Claims 18-20 depend on claim 17 and inherits the deficiencies of claim 17.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 18, line 2 “the failed …process” and “the failed …host” lacks antecedent basis.  Appropriate correction is required.
Claim 19, line 6 “the data flow jobs” lacks antecedent basis.  Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Balasubramanian et al. (U.S. Publ. No. 2020/0409831 A1) teaches techniques for monitoring operating statuses of an application and its dependencies. A monitoring application may collect and report the operating status of the monitored application and each dependency. The monitoring application may determine a problem service that is a root cause of an unhealthy state of the monitored application. Dependency analyzer and discovery crawler techniques may automatically configure and update the monitoring application. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114